            Case 2:10-cr-00253-KJD-EJY Document 9 Filed 04/01/21 Page 1 of 1




1                        UNITED STATES DISTRICT COURT
2
                              DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:10-cr-253-KJD-EJY

4                   Plaintiff,                         Order Granting
                                                       Motion to Dismiss the Indictment and
5           v.                                         Quash the Arrest Warrant

6    KARINA BURCIAGA,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Karina Burciaga.

11                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
12
                                                       s/Richard Anthony Lopez
13                                                     RICHARD ANTHONY LOPEZ
                                                       Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed, it is hereby ordered that the arrest warrant issued June 2,

17   2010, is quashed.

18                      1st
            DATED this _______          April
                               day of ___________, 2021.

19

20

21                                       HONORABLE KENT J. DAWSON
                                         UNITED STATES DISTRICT JUDGE
22

23

24

                                                   3
